United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-40733
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GUADALUPE MARCO ANTONIO VILLARREAL-FUENTES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-118-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Guadalupe Marco Antonio Villarreal-Fuentes appeals his

guilty-plea conviction and sentence for violating 8 U.S.C.

§ 1326(a) and (b) by entering the United States, without

permission, following both his conviction for an aggravated

felony and subsequent deportation.   Villarreal-Fuentes

acknowledges that his appellate arguments are foreclosed.        He

raises the issues to preserve them for possible further review.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40733
                                -2-

     Villarreal-Fuentes’s first argument, that 8 U.S.C. § 1326(b)

is unconstitutional in light of Apprendi v. New Jersey, 530 U.S.

466, 490 (2000), is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 239-47 (1998).   In Almendarez-Torres, the

Supreme Court held that the enhanced penalties in 8 U.S.C.

§ 1326(b) are sentencing provisions, not elements of separate

offenses.   523 U.S. at 235.   The Court held that the sentencing

provisions do not violate the Due Process Clause.     Id. at 239-47.

Apprendi did not overrule Almendarez-Torres.    See United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     Villarreal-Fuentes’s second argument, that the provision of

the written judgment prohibiting him from possessing “any other

dangerous weapon” should be stricken because it conflicts with

the sentence orally imposed by the district court, is foreclosed

by United States v. Torres-Aguilar, 352 F.3d 934, 938 (5th Cir.

2003).   In Torres-Aguilar, this court held that if a “district

court orally imposes a sentence of supervised release without

stating the conditions applicable to this period of supervision,

the judgment’s inclusion of conditions that are mandatory,

standard, or recommended by the Sentencing Guidelines does not

create a conflict with the oral pronouncement.”     Id.   The court

further held that if a defendant has been convicted of a felony,

a prohibition from possessing any “dangerous weapon” is a

standard condition of supervised release.

     AFFIRMED.